UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1184


YING YANG-MEI, a/k/a Hui Jiang Liu,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 31, 2013                  Decided:   October 7, 2013


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Michael J. Campise, FERRO & CUCCIA, New York, New York, for
Petitioner.     Stuart F. Delery, Acting Assistant Attorney
General,   Leslie   McKay,  Assistant   Director,  Kristofer R.
McDonald, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ying Yang-Mei, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing her appeal from the

immigration     judge’s    denial    of       her    requests     for    asylum   and

withholding of removal.          We have thoroughly reviewed the record,

including the U.S. Department of State’s International Religious

Freedom    Report   2010   for    China,       the   transcript     of    Yang-Mei’s

merits hearing, and Yang-Mei’s asylum application and supporting

evidence.      We conclude that the record evidence does not compel

a ruling contrary to any of the administrative factual findings,

see   8    U.S.C.   § 1252(b)(4)(B)           (2006),     and   that     substantial

evidence    supports   the   Board’s          decision.     See    INS    v.   Elias–

Zacarias, 502 U.S. 478, 481 (1992).

            Accordingly, we deny the petition for review for the

reasons stated by the Board.           See In re: Yang-Mei (B.I.A. Jan.

11, 2013). *    We dispense with oral argument because the facts and

      *
       To the extent that the Board misstated the standard of
review by referring to the “likelihood” of future harm, we note
that the Board properly cited 8 C.F.R. § 1208.13(b)(2) (2013)
(setting forth “reasonable possibility” standard) and several
cases discussing the standards for establishing a well-founded
fear of persecution.   We therefore conclude that any resulting
error was harmless.   See Djadjou v. Holder, 662 F.3d 265, 279
(4th Cir. 2011) (“We need not reverse the agency's decision if
we determine that an error clearly had no bearing on the
procedure used or the substance of the decision reached.”),
cert. denied, 133 S. Ct. 788 (2012).


                                          2
legal    contentions    are   adequately   presented    in    the   materials

before   this   court   and   argument   would   not   aid   the    decisional

process.

                                                             PETITION DENIED




                                     3